Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on July 2, 2019.  
2.   Claim(s) 1-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 12 and 13 are directed to a method and system for generating a therapy plan for a patient. The claim(s) recite(s) providing annotated disease treatment information, a patient history including disease types for a plurality of patients and molecular data associated with patients; selecting at least one of the plurality of patients for analysis; identifying a list of one or more candidate therapy plans based on at least one of the disease type and the molecular data for the at least one patient; and scoring each of the one or more candidate therapy plans by combining a molecular vector, a disease-specific vector and a patient history vector.
The limitations of providing annotated disease treatment information, a patient history including disease types for a plurality of patients and molecular data associated with patients; selecting at least one of the plurality of patients for analysis; identifying a list of one or more candidate therapy plans based on at least one of the disease type and the molecular data for the at least one patient; and scoring each of the one or more candidate therapy plans by combining a molecular vector, a disease-specific vector and 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “knowledgebase, database, processor” to perform all of the providing annotated disease treatment information, a patient history including disease types for a plurality of patients and molecular data associated with patients; selecting at least one of the plurality of patients for analysis; identifying a list of one or more candidate therapy plans based on at least one of the disease type and the molecular data for the at least one patient; and scoring each of the one or more candidate therapy plans by combining a molecular vector, a disease-specific vector and a patient history vector steps. The “knowledgebase, database, processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., knowledgebase). Claim 12 has no additional limitations. Claim 13 has additional limitations (i.e., knowledgebase, database, processor). Looking to the specification, these components are described at a high level of generality (¶ 96-97; systems may each 
Dependent claims 2-11 and 14-23 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-23 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-23 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2016187711 A1 to CST Healthcare Inc. (hereinafter CST).

As per Claim 1, CST teaches a method of generating a therapy plan for a patient (a method for generating a treatment plan for a patient; Abstract and pg.4-5, para[0017], pg.14-15, para[0061]), the method comprising:
--providing a knowledgebase of annotated disease treatment information (providing a disease interpretation knowledgebase having biomarker evaluation; pg.16, para[0066], pg.27, para[00107]), a patient history database including disease types for a plurality of patients (a system for all previous decisions made by clinicians and other specialists for patients, using the knowledge system with 
database, including build a patients-specific models of the disease; pg.8, para[0034]-[0035]; pg.30-31, para[00118]-[00120]) and a molecular database including molecular data associated with patients (a biological network database including molecular target data with a disease model for patients; Abstract and pg.4-5, para[0017], pg.43-44, para[00158]);
--selecting at least one of the plurality of patients for analysis (taking a sample from a patient for gene expression analysis; pg.8,para[0034]);
--identifying a list of one or more candidate therapy plans from the knowledgebase based on at least one of the disease type and the molecular data for the at least one patient (determining targeted therapies that target a specific molecule, via a knowledgebase, based on candidate molecule target clinical trial for a specific tissue type for the patient; pg.8-9, para[0037]-[0039]; pg.16, para[0066]);and


As per Claim 2, CST teaches the method of claim 1, wherein:
--the molecular database comprises information concerning genomic and protein profiles of the at least one patient (the biological network database including molecular target data with interpretations of the gene/protein expression analysis of a tumor sample taken from a patient; pg.8, para[0034], pg.43-44, para[00158]);
--the knowledgebase comprises information concerning a disease in the at least one patient (the knowledgebase identifies biological pathways known to be relevant to cancer in a patient; pg.26, para[00100]); and
--the patient history database comprises information concerning a prior therapy history of the at least one patient (the knowledge system includes data on all previous decisions made by clinicians regarding the treatment strategies for patients; pg.8, para[0034]-[0035]).

As per Claim 3, CST teaches the method of claim 1, wherein: 
--the molecular vector is determined according to scoring rules based on the molecular database (mathematical analysis related to mutation of genes using a meta-reasoner to score based on the knowledge software system; pg.25, para[0099] to pg.26, para[00101]);
--the disease-specific vector is determined according to scoring rules based on the knowledgebase (mathematical analysis related to mutation of genes using a meta-reasoner to score based on the knowledge software system; pg.25, para[0099] to pg.26, para[00101]); and 
--the patient history vector is determined according to scoring rules based on the patient history database (mathematical analysis for all previous decisions made by clinicians for patients using a meta-reasoner to score based on the biological database having patient information; pg.8, para[(0034)-[0035],pg.26, para[00101]).

As per Claim 4, CST further teaches a method of claim 1, wherein the identifying the list comprises filtering initial therapy plans based on the patient history database (pg.8-9, para[0037]-[0039]; pg.16, para[0066]). 

As per Claim 5, CST further teaches a method of claim 1, wherein the identifying the list comprises identifying a disease or a state of disease progression in the at least one patient based on the molecular database, the knowledgebase, and the patient history database (pg.8-9, para[0037]-[0039]; pg.16, para[0066]).

As per Claim 6, CST further teaches a method of claim 1, wherein the identifying the list comprises receiving at least one of (i) a query result from the molecular database concerning the molecular data of the at least one patient, (ii) a query result from the knowledgebase concerning the disease type of the at least one patient, and (iii) a query result from the patient history database concerning a prior therapy history of the at least one patient (pg.8-9, para[0037]-[0039]; pg.16, para[0066]).

As per Claim 7, CST further teaches a method of claim 1, wherein the scoring comprises ranking the list of one of more candidate therapy plans (pg.17,para[0069]; pg.26, para[00101]; pg.33, para[00126]). 

As per Claim 8, CST further teaches a method of claim 1, wherein the therapy plan comprises a pharmaceutical treatment plan with one or more pharmaceutical drugs (pg.8-9, para[0037]-[0039]; pg.16, para[0066]).

As per Claim 9, CST further teaches a method of claim 1, wherein the at least one patient is a cancer patient (pg.43-44, para[00158]). 



As per Claim 11, CST further teaches a method of claim 1, wherein the molecular data includes genomic and protein profiles of the at least one patient (pg.10-11, para[0050]).

As per Claim 12, CST teaches a method of treating cancer, the method comprising:
--generating a therapy plan for a cancer patient according to the method of any one of the proceeding claims (pg.8-9, para[0037]-[0039]; pg.10-11, para[0050]; pg.16, para[0066]), and 
--administering one or more pharmaceutical drug in accordance with the therapy plan (pg.15, para[0062]).

As per Claim 13, CST teaches a system for generating a therapy plan for a patient (a system for generating a treatment plan for a patient; Abstract and pg. 4-5, para[0017], pg. 14-15, para[0061]), comprising: 
--a knowledgebase of annotated disease treatment information (a disease interpretation knowledge base having biomarker evaluation; pg. 16, para[0066], pg. 27, para[0107]), a patient history database including disease types for a plurality of patients (a system for all previous decisions made by clinicians and other specialists for patients, using the knowledge system with database, including build a patients-specific model of the disease; pg. 8, para[0034]-[0035], and a molecular database including molecular data associated with patients (a biological network database including molecular target data with a disease model for patients; Abstract & pg. 4-5, para[0017], pg. 43-44, para[0158]); 
--a memory including program instructions for assembling molecular, disease-specific and patient history vectors from the databases, and filtering and scoring at least one candidate therapy for at least one of the plurality of patients (pg. 35, para[133]); and 
--a processor coupled to the databases and the memory capable of executing the program instructions to (pg. 35, para[133]): 

--compile a molecular vector, a disease-specific vector and a patient history vector (combine the mathematical analysis related to mutation or genes of a target molecule, patient-specific disease model and system having all previous decisions made by clinicians for patients; pg. 17, para[0069], pg. 26, para [0101], pg. 33, para[0126]); and 
--score each of the at least one candidate therapy plans for each of the at least one patient based on the molecular vector, the disease-specific vector and the patient history vector (score the treatment plans of the molecular mathematical analysis related to mutation of genes of a target molecule, paitient-specific disease model, and the system having all previous decisions made by clinicians for patients; pg. 8, para[0037] to pg. 9, para[0039], pg. 33, para[00126]).

As per Claim 14, CST further teaches a system of claim 13, wherein: 
--the molecular database comprises information concerning genomic and protein profiles of the at least one patient (the biological network database including molecular target data with interpretations of the gene/protein expression analysis of a tumor sample taken from a patient; pg. 8, para[0034], pg. 43-44, para[0158]); 
--the knowledgebase comprises information concerning a disease in the at least one patient (the knowledge base identifies biological pathways known to be relevant to cancer in a patient; pg. 26, para[0100]); and 
--the patient history database comprises information concerning a prior therapy history of the at least one patient (the knowledge system includes data on all previous decisions made by clinicians regarding the treatment strategies for patients; pg. 8, para [0034]-[0035]).

As per Claim 15, CST further teaches a system of claim 13, wherein: 
--the molecular vector is determined according to scoring rules based on the molecular database 

the disease-specific vector is determined according to scoring rules based on the knowledgebase (mathematical analysis for all previous decisions made by clinicians for patients using a meta-reasoner to score based on the biological database having patient information; pg. 8, para[0034]-[0035], pg. 26, para [0101]); and 
the patient history vector is determined according to scoring rules based on the patient history database (mathematical analysis for all previous decisions made by clinicians for patients using a meta-reasoner to score based on the biological database having patient information; pg. 8, para[0034]-[0035]. pg. 26, para[0101]).

As per Claim 16, CST further teaches a system of claim 13, wherein the identifying the list comprises filtering initial therapy plans based on the patient history database (pg. 35, para[133]). 

As per Claim 17, CST further teaches a system of claim 13, wherein the identifying the list comprises identifying a disease or a state of disease progression in the at least one patient based on the molecular database, the knowledgebase, and the patient history database (pg. 35, para[133]).

As per Claim 18, CST further teaches a system of claim 13, wherein the identifying the list comprises receiving at least one of (i) a query result from the molecular database concerning the molecular data of the at least one patient, (ii) a query result from the knowledgebase concerning in the disease type of the at least one patient, and (iii) a query result from the patient history database concerning a prior therapy history of the at least one patient (pg. 35, para[133]).

As per Claim 19, CST further teaches a system of claim 13, wherein the scoring comprises ranking the list of one of more candidate therapy plans (pg. 35, para[133]).



As per Claim 21, CST further teaches a system of claim 13, wherein the at least one patient is a cancer patient (pg. 35, para[133]).

As per Claim 22, CST further teaches a system of claim 13, wherein the at least one patient is a pancreatic cancer patient (pg. 35, para[133]).

As per Claim 23, CST further teaches a system of claim 13, wherein the molecular data includes genomic and protein profiles of the at least one patient (pg. 35, para[133]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20130085735 A1 to VILSMEIER; The present invention is directed to the medical field and in particular to the treatment of patients which is performed in accordance with the treatment plan.
Pub. No.: US 20070099219 A1 to Teverovskiy et al.; Embodiments of the invention relate to methods and systems that use clinical information, molecular information and computer-generated morphometric information in a predictive model for predicting the occurrence of a medical condition (e.g., disease or responsiveness or unresponsiveness to treatment).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626